OPINION OF THE COURT BY
RICHARDSON, C J.
Defendant-appellant Ferreira was convicted under HRS § 752-1 of maliciously converting an International Carry-all Station Wagon and was acquitted of maliciously converting an MG Roadster.
The vehicles had been abandoned within the meaning of HRS § 290-1, and pursuant to that section the County of Maui towed and stored the vehicles at the Maui County Jail yard in Wailuku, Maui. The vehicles were inoperable at the time they were towed and stored.
Claiming ownership, and with the help of two companions; the defendant towed the vehicles from the County Jail yard to his residence; where he kept them for several weeks. The police custodian in charge of the jail yard at the time of removal made no attempt to inspect closely the ownership papers submitted by the defendant, nor did the custodian insure that the defendant had paid the accrued charges before removing the vehicles.
The evidence conflicts as to whether the defendant knew *108or was informed that he had to pay towing and storage charges before removing the vehicles from the jail yard. HRS § 290-4 requires any person entitled to possession to pay appropriate charges to meet the costs the County incurs in handling an abandoned vehicle. Failure to pay said charges is not a crime.
Whether or not the defendant could have been charged with another separate and distinct offense is not in issue.
The statute under which the defendant was convicted, HRS § 752-1,1 was enacted to deal with the problem of “joyriding” because the legislature felt that the statutes governing larceny were insufficient to deal with the unauthorized but temporary use of certain forms of transportation. The legislative history of ch. 15, §1, S.L.H. 1917, the ancestor of HRS § 752-1, and the only history that explicitly defines purpose, clearly indicates this intent. Sen. Stand. Com. Rep. No. 57, 9th Terr. Legis., 1917 Sen. Journal 244-245 states:
Under the present law, persons who without right take an automobile and go off for a ride often cannot be convicted under the statutes relating to larceny and it is not clear whether there is any good and sufficient law to cover the point. The proposed bill provides that a person maliciously and fraudently [sic] taking certain chattels should be punished in the same manner as is provided by the laws relating to larceny.
The Committee feels that it would be better to make a specific penalty for this crime and to eliminate the requirement that the taking and conversion must be a fraudulent one, leaving it a malicious conversion only.
This report was before the House when it concurred in the Senate’s amendments. Subsequent codifications and modifications have not changed the statute’s purpose significantly.
We conclude that the evidence in this case does not warrant a conviction for “joyriding.” First, there was no “joyriding” given the facts in this case. Second, the legislature specifically enacted HRS § 752-1 to deal with the problem of joyriding. Third, while this case may technically be within the letter of the law, there is an established principle *109that behavior may be within the technical letter of the law but outside the spirit of a statute or the intent of the legislature and may thus fall outside the statute. Jensen v. Turner, 40 Haw. 602, 604 (1954); Church of the Holy Trinity v. United States, 143 U.S. 457 (1892); Taylor v. United States, 207 U.S. 120 (1907).
Joseph A. Ryan (Ryan & Ryan) for defendant-appellant.
Andrew T. Johnson, Jr., Assistant County Attorney, Arthur T. Ueoka, County Attorney (with him on the brief) for plaintiff-appellee.
We do not reach the other issues raised.
Reversed.

 Hawaii Penal Code § 836, Act 9, S.L.H. 1972, has replaced HRS § 752-1.